Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 10/07/2021 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,15,16,17,18,19,20,21,22,23,24,25,26,27,28,29,30,31,32,33,34,35,36 are pending, of which claims 8,13,15,16,17,20,22,23,24 were amended, and claims 32,33,34,35,36 were new.
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 23, including “a metal oxide,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3,4,8,20,33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “an ester type surfactant”, and the claim also recites “an ester ether type surfactant” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim(s) 8,20 recites the broad recitation “water”, and the claim also recites “a solution of water mixed with a water-soluble organic solvent” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim(s) 33 has the phrase, "the metal oxide nanosheet," and there is insufficient antecedent basis for this phrase in the claim.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 24,25,26,27 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claim 24 phrase, "the metal oxide nanosheet or the metal nanosheet" broadens, rather than further limits "wherein the nanosheet is composed of a metal oxide" of claim 23.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23, 24, 25, 30,32,33, 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080299369 (herein known as ADACHI).

With regard to claim 23, ADACHI teaches a method for producing a nanosheet, comprising, especially at para 38
forming a nanosheet between two monolayers 2 constituting a single bilayer membrane, especially at abstract, fig 1, para 31-38,49

wherein the nanosheet is composed of within the range of a metal oxide, especially at abstract, fig 1, para 31-38,49

With regard to claim 24, ADACHI teaches 
wherein the bilayer membranes are formed in the solvent,, especially at abstract, fig 1, para 31-37,49, example 1
Laurylamine (an amphiphile) is added in the solvent to form the hyper-swollen lamellar phase formed of the bilayer membranes, especially at abstract, fig 1, para 31-37,49, example 1
a compound within the range of  metal-containing compound having an oxygen atom is then added in the solvent to form the metal oxide nanosheet or the metal nanosheet between the two monolayers constituting the single bilayer membrane, especially at abstract, fig 1, para 31-37,49, example 1

With regard to claim 25, ADACHI teaches 
wherein the solvent includes a mixed solution of water and "acetylacetone" an organic solvent, especially at abstract, fig 1, para 31-37,49, example 1


a metal oxide 1 disposed, in a sheet form, between two monolayers 2 constituting a single bilayer membrane, especially at abstract, fig 1, para 31-37,49
water, that is, the Lorentz distribution became 100% (among other things, is within the claimed language of "wherein a plurality of the bilayer membranes forms a hyper-swollen lamellar phase in a solvent"; consistent with instant specification at para 33,36,37), especially at abstract, fig 1, para 31-37,49

With regard to claim 32, ADACHI teaches a method for producing a nanosheet, comprising, especially at para 38
forming a nanosheet between two monolayers 2 constituting a single bilayer membrane, especially at abstract, fig 1, para 31-38,49
water, that is, the Lorentz distribution became 100% (among other things, is within the claimed language of "wherein a plurality of the bilayer membranes forms a hyper-swollen lamellar phase in a solvent"; consistent with instant specification at para 33,36,37), especially at abstract, fig 1, para 31-37,49
wherein the nanosheet is composed of within the range of a metal, especially at abstract, fig 1, para 31-38,49

With regard to claim 33, ADACHI teaches 
wherein the bilayer membranes are formed in the solvent,, especially at abstract, fig 1, para 31-37,49, example 1

a compound within the range of metal-containing compound having no oxygen atom is then added in the solvent to form the metal oxide nanosheet or the metal nanosheet between the two monolayers constituting the single bilayer membrane, especially at abstract, fig 1, para 31-37,49, example 1

With regard to claim 34, ADACHI teaches 
wherein the solvent includes a mixed solution of water and "Acetylacetone" (an organic solvent), especially at abstract, fig 1, para 31-37,49, example 1


Claim(s) 31,32,33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Controllable synthesis of ultrathin gold nanomembranes” (herein known as CONG).

With regard to claim 31, CONG teaches Au (gold) "a few to several tens of nanometers" "layers" (nanosheet), especially at fig 1, pg 45032 c1 para 2
a "Au" (gold compound) disposed, in a sheet form, between "HGM" two monolayers constituting a single bilayer membrane, especially at fig 1, pg 45032 c1 para 2
wherein a plurality of the bilayer membranes forms a "water at low HGM concentration (2.0 wt%" (100% total wt-2.0 wt%=98 wt% water, hyper-swollen; 

With regard to claim 32, CONG teaches Au (gold) "a few to several tens of nanometers" "layers" (nanosheet), especially at fig 1, pg 45032 c1 para 2
a "Au" (gold compound) disposed, in a sheet form, between "HGM" two monolayers constituting a single bilayer membrane, especially at fig 1, pg 45032 c1 para 2
wherein a plurality of the bilayer membranes forms a "water at low HGM concentration (2.0 wt%" (100% total wt-2.0 wt%=98 wt% water, hyper-swollen; consistent with instant specification at para 33,36,37) lamellar phase in a solvent, especially at fig 1, pg 45032 c1 para 2
Au (gold; metal) "a few to several tens of nanometers" "layers" (nanosheet), especially at fig 1, pg 45032 c1 para 2

With regard to claim 33, CONG teaches
wherein the bilayer membranes are formed in the "water" (solvent), especially at fig 1, pg 45032 c1 para 2
a "nonionic surfactant" (amphiphile) is added in the solvent to form the hyper-swollen lamellar phase formed of the bilayer membranes, especially at fig 1, pg 45032 c1 para 2
gold (within the scope of a metal-containing compound having no oxygen atom) is then added in the solvent to form the metal oxide nanosheet or the metal nanosheet 


Allowable Subject Matter
Claim(s) 1,2,5,6,7,9,10,11,12,13,15,16,17,18,19,21,22 allowed;
Claim(s) 28,29,35,36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; 
and As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive.

Applicant argues at page(s) 8, particularly “Any description or figure from the specification as originally filed that is referred to within this response 1s provided for illustrative purposes only and is not intended to limit the scope of the invention."


Applicant argues at page(s) 8, particularly “Reconsideration and withdrawal of the rejections in light of the following remarks are respectfully requested."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to following argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. 

Applicant argues at page(s) 8, particularly “As mentioned above, Applicant has amended claims in this application. Applicant is not conceding in this application that these claims are not patentable over the art cited by the Office Action, as the present claim amendments are only for facilitating expeditious prosecution of"
page(s) 9, particularly “allowable subject matter. Applicant respectfully reserves the right to pursue the original claims and other claims in one or more continuations and/or divisional patent applications.
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant is placed on notice that estoppel(s) due to Applicant’s argument(s) and action(s) filed, herein, can be upheld, regardless of this blanket disagreement.



page(s) 9, particularly “The Office asserts, “claim 3 recites the broad recitation ‘an ester type surfactant’, and the claim also recites ‘an ester ether type surfactant’ which is narrower statement of the range/limitation” (see, page 3 of the Office Action). Applicant respectfully disagrees with the assertion.
page(s) 9, particularly “Paragraphs [0026] and [0027] of the specification of the current application disclose examples of the ester type surfactant and examples of the ether type surfactant respectively. Paragraph [0028] of the specification of the current application discloses examples of ester ether type surfactant, which are different from the examples of ester type surfactant and ether type surfactant.
page(s) 9, particularly “Accordingly, ester ether type surfactant is not narrow range or limitation within a broader range or limitation recited in the same claim as asserted by the Office, as thus, Applicant respectfully notes that claim 3 is definite.
In response, respectfully, the Examiner does not find the argument persuasive.  
Contrary to the Applicant's assertion, the Applicant has not provided examples that disagree "the broad recitation ‘an ester type surfactant’, and the claim also recites ‘an ester ether type surfactant’ which is narrower statement of the range/limitation”


page(s) 9, particularly “In order to expedite the prosecution, however, Applicant has amended claims 8, 20, and 23 in a manner that overcomes the rejection.
In response, respectfully, the Examiner does not find the argument persuasive.  An indefinite issue remains.

Applicant argues at page(s) 9, particularly “Therefore, reconsideration and withdrawal of the rejections of claims 3, 4, 8, 20, 23, 24, 25, 26, and 27 are respectfully requested."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

Applicant argues at page(s) 10, particularly “On pages 4 — 6 of the Office Action, claims 13, 23, 24, 25 and 30 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Adachi (US 2008/0299369, hereinafter “Adachi’’). The rejections are respectfully traversed."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to following argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. 


page(s) 10, particularly “The Office seems to acknowledge, with respect to previous claim 13 and claim 30, that Adachi does not specifically state “a plurality of the bilayer membranes forms a hyper-swollen lamellar phase in a solvent,” however, it asserts, “water, that is, the Lorentz distribution became 100% (among other things, is within the claimed language of ‘wherein a plurality of the bilayer membranes forms a hyper-swollen lamellar phase in a solvent’; consistent with instant specification at para 33, 36, 37), especially at abstract, fig. 1, para 31-37, 49” (see, pages 5 and 6 of the Office Action).
page(s) 10, particularly “Adachi discloses lamella structures as follows (emphasis added, paragraphs [0047] and [0049] of Adachi).
page(s) 10, particularly “[0047] Next, the results of analyses and identifications are shown together with drawing. FIG. 2 indicates measured data (the horizontal axis is a scattering vector) of SAXS intensity obtained by irradiating synchrotron radiation to the LA molecular film prepared as a reference. As is shown in FIG. 2, there were observed a peak at a 
page(s) 11, particularly “position where a periodic distance of an electron density d=4.2 nm in 12 seconds, and sharp peaks at positions where periodic distances d=3.9 nm and 3.6 nm, respectively, and a broad peak at a position where a periodic distance d=3.0 nm in 36 seconds after flowing laurylamine (LA) over the surface of water. The sharp peak thereof indicates that the obtained layers have much the same periodic distance, that is, 
page(s) 11, particularly “In other words, Adachi discloses that the layers have lamella structures aligned and more stable, which indicates that the layers disclosed by Adachi do not form a hyper-swollen lamellar phase.
page(s) 11, particularly “Adachi further discloses that the nanosheet has highly excellent crystallinity (see, paragraphs [0052]-[0056], and FIGS. 8-10 of Adachi), which also indicates that that layers disclosed by Adachi do not form a hyper-swollen lamellar phase.
In response, respectfully, the Examiner does not find the argument persuasive.  

Furthermore, the definition of hyper-swollen, instant specification "[0037] In the hyper-swollen lamellar phase, the mass ratio of the solvent 3 to the whole system is not particularly limited as long as the purpose of the present disclosure is accomplished." Besides this indicates "hyper-swollen lamellar phase....is not particularly limited;", notably, the disclosure failed to clearly specify any particular purpose this is referring too.
As well, the claimed property of ‘hyper-swollen lamellar phase in a solvent,’ is taken to be necessarily present in the nanosheet of ADACHI, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II) MPEP 2112.01 Part I states…Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01 PART II states…“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Applicant has failed to specify why "highly excellent crystallinity" disagrees with "hyper-swollen lamellar phase", besides a mere assertion.

Applicant argues at page(s) 11, particularly “Accordingly, it is clear that Adachi fails to disclose or even suggest all of the recited features of claims 23 and 30, and as such, claim 23 and 30 are not anticipated by or even obvious"
page(s) 12, particularly “over Adachi. Dependent claims 24 and 25, which depend from claim 23, are allowable at least for the reasons advanced for claim 23, as well as for additional features these dependent claims recite.
page(s) 12, particularly “Therefore, reconsideration and withdrawal of the rejections of claims 13, 23, 24, 25 and 30 are respectfully requested.
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. 


Applicant argues at page(s) 12, particularly “On pages 7 and 8 of the Office Action, claims 13, 23, 24 and 31 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by “Controllable synthesis of ultrathin gold nanomembranes” (hereinafter “CONG”). The rejections are respectfully traversed."
page(s) 12, particularly “As stated above, an anticipatory reference must show all of the limitations of the claims arranged or combined in the same way as recited in the claims.
page(s) 12, particularly “Further, and as stated above, amended claim 13, which includes all features previously recited in claim 14, is allowable.

page(s) 12, particularly “CONG does not disclose “a hyper-swollen lamellar phase,” however, the Office asserts, with respect to previous claim 13 and claim 31, “wherein a plurality of the bilayer membranes forms a ‘water at low HGM concentration (2.0 wt% (100% total wt-2.0 wt%=98 wt% water, hyper- swollen; consistent with instant specification at para 33, 36, 37) lamellar phase in a solvent, especially at fig 1, pg 45032 cl para 2” (see, pages 7 and 8 of the Office Action).
page(s) 12, particularly “CONG states, “[t]he surfactant form lamellar bilayer membranes, which were separated uniformly by water layers with equal distances on the order of the light wavelength” (emphasis added, see, page 45032, left column, lines 21-24 of CONG). If the lamellar bilayer membranes disclosed by CONG forms a hyper-swollen lamellar phase as asserted by the Office, the membranes would not be separated uniformly by water layer with equal distances. As such, it is clear that CONG does not disclose or even suggest the recited features “a plurality of the bilayer membranes forms a hyper-swollen lamellar phase in a solvent” recited in claims 23 and 31.
page(s) 13, particularly “Accordingly, it is clear that CONG fails to disclose or even suggest all of the recited features of claims 23 and 31, and as such, claim 23 and 31 are not anticipated by or even obvious over CONG. Dependent claim 24, which depends upon claim 23, is allowable at least for the reasons advanced for claim 23 as well as for additional features claim 24 recites.

In response, respectfully, the Examiner does not find the argument persuasive.  
Contrary to the Applicant's assertion, indicated that both are "lamellar" actually supports the rejection. 
Furthermore, the definition of hyper-swollen, instant specification "[0037] In the hyper-swollen lamellar phase, the mass ratio of the solvent 3 to the whole system is not particularly limited as long as the purpose of the present disclosure is accomplished." Besides this indicates "hyper-swollen lamellar phase....is not particularly limited;", notably, the disclosure failed to clearly specify any particular purpose this is referring too.
As well, the claimed property of ‘hyper-swollen lamellar phase in a solvent,’ is taken to be necessarily present in the nanosheet of CONG, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II) MPEP 2112.01 Part I states…Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01 PART II states…“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses 
Applicant has failed to specify why "forms a hyper-swollen lamellar phase as asserted by the Office, the membranes would not be separated uniformly by water layer with equal distances", besides a mere assertion.


Applicant argues at page(s) 13, particularly “As an initial matter, claim 14 has been canceled without prejudice or disclaimer, and thus, the objection to claim 14 is rendered moot."
In response, respectfully, the Examiner does not find the argument persuasive.  The previous claim objection is withdrawn in light of Applicant’s cancellation.

Applicant argues at page(s) 13, particularly “The office objected to claims 15-19, 21, and 22 as being dependent upon a rejected base claim but acknowledged that these claims would be allowable if rewritten in independent form including all features of the base claim and any intervening claims. Applicant respectfully disagrees with the rejection of the base claim."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. 


In response, respectfully, the Examiner does not find the argument persuasive.  Objections remain in the case.

Applicant argues at page(s) 14, particularly “Claim 32 recites, “forming a nanosheet between two monolayers constituting a single bilayer membrane in a case where a plurality of the bilayer membranes forms a hyper-swollen lamellar phase in a solvent.” As discussed above with respect to claim 23, neither Adachi nor CONG discloses or even suggests the above recited features. Thus, claim 32 is in allowable condition. Claims 33-36, which depend upon claim 32, are also allowable at least for the reasons claim 32 is allowable, as well as for additional features these dependent claims recite."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. 

Applicant argues at page(s) 14, particularly “In view of the above amendment, Applicant believes the pending application is in condition for allowance."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. 


In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant is placed on notice that estoppel(s) due to Applicant’s argument(s) and action(s) filed, herein, can be upheld, regardless of this blanket disagreement.

Applicant argues at page(s) 14, particularly “Any description or figure from the specification as originally filed that is referred to herein is provided for illustrative purposes only and is not intended to limit the scope of the invention."
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant is placed on notice that estoppel(s) due to Applicant’s argument(s) and action(s) filed, herein, can be upheld, regardless of this blanket disagreement.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 2712721242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776